Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Applicant’s amendments with respect to the 112 rejection are adequate. The rejection 35 USC § 112 is withdrawn.
The applicant argues that claim amendments directed at specifying the direction of the ion axis and electron axis is specific enough to overcome the rejection under the prior art. The examiner respectfully disagrees. The examiner considers the claims as interpreted under BRI to allow any two axes with a glancing blow (45 degrees) as acceptable. The examiner recommends the applicant consider ways to more precisely convey their intended meaning in the claims. The examiner is also available for interview to assist with this if desired.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 includes the language, “producing negative analyte ions through the interaction of analyte with…”  The reference to ‘analyte’ appears to be grammatically deficient and reads weird. The examiner recommends adjustment of the language (e.g. ‘an analyte’) and perhaps adding context (e.g. ‘a reagent gas comprising an analyte… interaction of the analyte with…”).
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muntean US 9721777 B1 in view of Baba US 20160126076 A1.

Regarding Claim(s) 1, Muntean teaches: A chemical ionization ion source comprising: (Muntean abstract)
an electron generator configured to produce electrons; (Muntean fig. 8, element 13)
an ionization chamber, an ionization chamber (Muntean fig. 8, Ionization occurs around elements 2,3 in the chamber created at least in part by element 1.)
an ion exit aperture through a second wall, (Muntean fig. 8, The second wall is considered to include element 16 and the aperture within 16 is considered to be the ion exit aperture.)
and an axis, (Muntean fig. 8, The axis is considered to be coaxial with the arrow.)
the ionization chamber configured to generate ions; (Muntean col. 2 lines 35-64, “This disclosure proposes a mass spectrometer having an electron impact ionization (EI) source… interaction region…”)
a magnetic field arranged to confine electrons in a beam directed through the electron entrance aperture, in a first direction, (Muntean col. 2 lines 35-64, “Further there is an electron emitter assembly, such as a filament assembly or nanotube assembly, for directing electrons toward the interaction region in a second direction that is aligned substantially opposite to the first direction. The electrons propagate along and are confined about the magnetic field lines until they reach the interaction region and form sample gas ions therein.”)
and towards a location on the second wall displaced from the ion exit aperture; (Muntean col. 2 lines 35-64, “interaction region”)
and an ion optic configured to direct negative analyte ions exiting the ion exit aperture in an ion beam in a second direction along the axis. (Muntean col. 2 lines 35-64, “There is also foreseen a mass analyzer downstream from the interaction region (as well as downstream from the electron emitter assembly) to which the sample gas ions are guided for mass analysis.”)
	wherein the first direction is within 45 degrees of parallel to the second direction along the axis	(Muntean col. 2 lines 35-64, “A skilled practitioner in the field will appreciate that opposite alignment of the first direction (gas beam direction) and second direction (direction of electron propagation) may encompass angles between about 120 degrees and 240 degrees, preferably between about 135 and 225 degrees, further preferably between about 157.5 degrees and 202.5 degrees, wherein 180 degrees would indicate a direct head-on counter flow arrangement” – 202.5 degrees is within 45 degrees of parallel to an axis.)
Muntean does not adequately teach: an ionization chamber having an electron entrance aperture through a first wall, (Muntean fig. 8, The first wall could be considered to include element 1 and the space between wall 1 and wall of 16 could be considered to be an entrance aperture for electrons but depending on the circumstance this may exceed the broadest reasonable interpretation of the claims.)
	wherein the ionization chamber configured to react the electrons with reagent gas to produce reagent ions and thermal electrons and produce negative analyte ions through the interactions of analyte with the thermal electrons;
	Baba does adequately teach: an ionization chamber having an electron entrance aperture through a first wall, (Baba fig. 10,13 and others, the ion chamber being located within the quadrupoles and the first wall being that with the aperture through which electrons enter through.)
	wherein the ionization chamber configured to react the electrons with reagent gas to produce reagent ions and thermal electrons and produce negative analyte ions through the interactions of analyte with the thermal electrons; (Baba [0005]-[0009])
	It would have been obvious to one of ordinary skill in the art to incorporate a wall to surround the ionization region of Muntean that includes apertures for the electron sources as taught in Baba for the benefit of separating the environments of the two regions. This allows the two regions to be maintained at different vacuums and allows for gates or different components to be used in conjunction or in replacement of the electron sources to increase features and utility. (Baba [0100],[0089])
	It would have been obvious to one of ordinary skill in the art to augment the ionization technique of Muntean to include the chemical ionizations as taught in Baba for the benefit of increasing utility as Baba teaches these different ionization techniques are complimentary thus allowing the device to perform different ionizations types as wanted/needed. (Baba [0005]-[0009])

Regarding Claim(s) 7, Muntean teaches: A mass spectrometer comprising: an ion source of claim 1; and a mass analyzer. (Muntean col. 2 lines 35-64, “There is also foreseen a mass analyzer downstream from the interaction region (as well as downstream from the electron emitter assembly) to which the sample gas ions are guided for mass analysis.”)

Regarding Claim(s) 8, Muntean teaches: A negative chemical ionization method comprising: 
generating electrons; (Muntean fig. 8, element 13)
directing electrons in a beam to an ionization chamber (Muntean fig. 8, Ionization occurs around elements 2,3 in the chamber created at least in part by element 1.)
and towards a location displaced from an ion exit aperture (Muntean col. 2 lines 35-64, “interaction region”)
through a second wall of the ionization chamber, in a first direction; (Muntean fig. 8, The second wall is considered to include element 16 and the aperture within 16 is considered to be the ion exit aperture.)
the ionization chamber configured to generate ions; (Muntean col. 2 lines 35-64, “This disclosure proposes a mass spectrometer having an electron impact ionization (EI) source… interaction region…”)
and directing the negative analyte ions as a beam through the ion exit aperture and in a second direction parallel to the axis of the ionization chamber. (Muntean col. 2 lines 35-64, “There is also foreseen a mass analyzer downstream from the interaction region (as well as downstream from the electron emitter assembly) to which the sample gas ions are guided for mass analysis.”)
wherein the first direction is within 45 degrees of parallel to the second direction along the axis	(Muntean col. 2 lines 35-64, “A skilled practitioner in the field will appreciate that opposite alignment of the first direction (gas beam direction) and second direction (direction of electron propagation) may encompass angles between about 120 degrees and 240 degrees, preferably between about 135 and 225 degrees, further preferably between about 157.5 degrees and 202.5 degrees, wherein 180 degrees would indicate a direct head-on counter flow arrangement” – 202.5 degrees is within 45 degrees of parallel to an axis.)
Muntean does not adequately teach: an ionization chamber having an electron entrance aperture through a first wall, (Muntean fig. 8, The first wall could be considered to include element 1 and the space between wall 1 and wall of 16 could be considered to be an entrance aperture for electrons but depending on the circumstance this may exceed the broadest reasonable interpretation of the claims.)
colliding the electrons with a reagent gas to produce reagent ions and thermal electrons; 
producing negative analyte ions through the interaction of analyte with the thermal electrons within the ionization chamber;
	Baba does adequately teach: an ionization chamber having an electron entrance aperture through a first wall, (Baba fig. 10,13 and others, the ion chamber being located within the quadrupoles and the first wall being that with the aperture through which electrons enter through.)
colliding the electrons with a reagent gas to produce reagent ions and thermal electrons; producing negative analyte ions through the interaction of analyte with the thermal electrons within the ionization chamber; (Baba [0005]-[0009])
	It would have been obvious to one of ordinary skill in the art to incorporate a wall to surround the ionization region of Muntean that includes apertures for the electron sources as taught in Baba for the benefit of separating the environments of the two regions. This allows the two regions to be maintained at different vacuums and allows for gates or different components to be used in conjunction or in replacement of the electron sources to increase features and utility. (Baba [0100],[0089])
It would have been obvious to one of ordinary skill in the art to augment the ionization technique of Muntean to include the chemical ionizations as taught in Baba for the benefit of increasing utility as Baba teaches these different ionization techniques are complimentary thus allowing the device to perform different ionizations types as wanted/needed. (Baba [0005]-[0009])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881